DETAILED CORRESPONDENCE
Response to Amendments/Remarks
Applicant’s arguments are sufficient to overcome the objection to the drawings. Therefore, the objection to the Drawings from the previous action is withdrawn.

Response to Arguments
Applicant argues the 102 rejection, on page 5 lines 17-20, in view of Takemoto (US 2014/0025006), stating that the prior art allegedly doesn’t teach “the support element (called elastic piece 75) as being part of the plunger (24)”. Applicant further argues on page 5 line 23—page 6, line 3, that the prior art allegedly doesn’t teach “the inner surface as claimed by applicant is the inner surface of the plunger rod; and where the elastic piece (75) doesn’t belong to the plunger.” The examiner has fully considered applicant’s argument, and agrees that the support element (elastic piece (75)) is not integral with the plunger (24).
Applicant’s arguments with respect to the rejection(s) of Claims 1-20, under Takemoto (US 2014/0025006) in view of Wotton et al., (US 2015/0119799), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Schiff et al., (US 20130085457).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 lines 1-2 recite the limitation “the plurality of support elements”. The limitation is indefinite, as it is unclear whether “the plurality of support elements” is (1) a further limitation of the “a support element” as recited in Claim 1 line 6, or, (2) additional new support elements. For the purposes of examination, the examiner is interpreting “the plurality of support elements” to be a further limitation of the claimed “a support element” of Claim 1.
Claim 18 line 2 recites the limitation “the plurality of support elements”. The limitation is indefinite, as it is unclear whether “the plurality of support elements” is (1) a further limitation of the “a support element” as recited in Claim 11 line 10, or, (2) additional new support elements. For the purposes of examination, the examiner is interpreting “the plurality of support elements” to be a further limitation of the claimed “a support element” of Claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2, 7-15 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiff et al., (US 2013/0085457).
Regarding Claim 1, Schiff teaches a plunger (Fig. 4B, (40)) configured to transmit a force from an energy source (Fig. 4B, (44)) to a piston (Fig. 4B, (22)) of a primary container (Fig. 4B, (12)), the plunger (40) comprising: 
a plunger rod (Fig. 4B, (40)) configured to be subjected to the force from the energy source (44), the plunger rod (40) having a longitudinal axis and an inner surface forming an elongated cavity (Fig. 4B, annotated below, the elongated cavity seen at (81*)) along the longitudinal axis (Fig. 4B, (L)); and 

    PNG
    media_image1.png
    607
    276
    media_image1.png
    Greyscale

a support element (Fig. 4B, annotated, (80*)) adapted to constrain the energy source (44) within the elongated cavity (81*) and protruding radially inwards from the inner surface into the elongated cavity (81*) to radially support the energy source (44) within the elongated cavity (81*).

Regarding Claim 2, Schiff teaches the plunger according to claim 1, wherein the support element has a first length (Fig. 4B, annotated, (80*)) has a first length that corresponds to a second length of the cavity (seen in Fig. 4B, annotated below, wherein the annotated line (L*) indicates the second length of the cavity corresponding the first length of (80*)).

    PNG
    media_image2.png
    411
    291
    media_image2.png
    Greyscale


Regarding Claim 7, Schiff teaches the plunger according to claim 1, wherein an edge at an open end of the cavity has a chamfer (seen in annotated Fig. 4B below, at (76*), wherein the edge is chamfered in a slight bevel).

    PNG
    media_image3.png
    467
    354
    media_image3.png
    Greyscale


Regarding Claim 8, Schiff teaches the plunger according to claim 7, wherein an inner diameter of the cavity increases in a region of the open end of the cavity (seen in annotated Fig. 4B above, wherein (76*) indicates the region of the open end of the cavity increases its diameter at the chamfered portion).
Regarding Claim 9, Schiff teaches the plunger according to claim 1, wherein the support element (80*) is integrally formed with the plunger rod (seen in Fig. 4B, wherein (80*) is integrally formed with the proximal portion of the inner surface of (40)).

Regarding Claim 10, Schiff teaches the plunger according to claim 1, having a support element (80*). The limitation of the support element is formed on the plunger rod by two component mouldings or three component mouldings is considered to be a product-by-process limitation. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.

Regarding Claim 11, Schiff teaches a drug delivery device (Fig. 4B, (10)), comprising: 
a primary container (Fig. 4B, (12)) defining a drug cavity for receiving a drug (Fig. 4B, (20)) and having an outlet (Fig. 3, (26)) and a piston (Fig. 4B, (22)) slidably arranged within the primary container (12); and 
a plunger (Fig. 4B, (40)) configured to transmit a force to the piston (22) of the primary container (12), the plunger (40) comprising: 
a plunger rod (40) having a longitudinal axis (Fig. 4B, (L)) and an inner surface forming an elongated cavity (Fig. 4B, annotated, (81*)) along the longitudinal axis (L), an energy source (Fig. 4B, (44)) arranged within the elongated cavity (81*) of the plunger rod (40) to exert a force on the inner surface of the plunger rod (40), and a support element (Fig. 4B, annotated, (80*)) adapted to constrain the energy source (44) within the elongated cavity (81*) and protruding radially inwards from the inner surface into the elongated cavity (81*) to radially support the energy source (44) within the elongated cavity (81*).

Regarding Claim 12, Schiff teaches the drug delivery device according to claim 11, wherein the energy source comprises a spring (seen in Fig. 4B, wherein (44) is a spring).

Regarding Claim 13, Schiff teaches the drug delivery device according to claim 11, wherein the primary container (Fig. 4B, (12)) is prefilled with a drug ([0042] wherein the syringe is pre-filled with drug).

Regarding Claim 14, Schiff teaches the drug delivery device according to claim 11, wherein the drug delivery device is an auto-injector, a pen-injector, or a syringe (Fig. 4B, wherein the drug delivery device (10) includes syringe (12)).  

Regarding Claim 15, Schiff teaches the plunger according to claim 11, wherein the support element has a first length (Fig. 4B, annotated, (80*)) has a first length that corresponds to a second length of the cavity (seen in Fig. 4B, annotated below, wherein the annotated line (L*) indicates the second length of the cavity corresponding the first length of (80*)).

    PNG
    media_image2.png
    411
    291
    media_image2.png
    Greyscale


Regarding Claim 19, Schiff teaches the plunger according to claim 11, wherein an edge at an open end of the cavity has a chamfer (seen in annotated Fig. 4B below, at (76*), wherein the edge is chamfered in a slight bevel), and wherein an inner diameter of the cavity increases in a region of the open end of the cavity (seen in annotated Fig. 4B below, wherein (76*) indicates the region of the open end of the cavity increases its diameter at the chamfered portion).

    PNG
    media_image3.png
    467
    354
    media_image3.png
    Greyscale


Regarding Claim 20, Schiff teaches the drug delivery device according to claim 11, wherein the support element (Fig. 4B, annotated, (80*)) is integrally formed with the plunger rod (seen in Fig. 4B, wherein (80*) is integrally formed with the interior surface of (40) in a proximal region of (40)).

Regarding Claim 21, Schiff teaches the plunger according to claim 1, wherein the elongated cavity (81*) is contained within an interior region of the plunger rod (seen in Fig. 4B, where the elongate cavity is within (40)).
Regarding Claim 22, Schiff teaches the plunger according to claim 1, wherein the inner surface of the plunger rod (40) is an interior surface (as seen in Fig. 4B, wherein (40) has an interior surface where the energy source (44) is located).

Regarding Claim 23, Schiff teaches the plunger according to claim 1, wherein the support element (Fig. 4B, annotated, (80*)) is arranged to contact a radially facing surface of the energy source (Fig. 4B, (44)) to radially support the energy source (seen in Fig. 4B, wherein (44) is radially supported by (80*)).

Allowable Subject Matter
Claims 5 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3-4, 6, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, the closest prior art on record, Schiff et al., (US 2013/0085457), while disclosing a support element, does not disclose or render obvious, alone or in combination with the other prior art of record, the support element is formed as an inner rib on the inner surface, as claimed in Claim 3. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claim 4 depends upon Claim 3, therefore is considered allowable.
Regarding Claim 5, the closest prior art on record, Schiff et al., (US 2013/0085457), while disclosing a support element, does not disclose or render obvious, alone or in combination with the other prior art of record, a plurality of support elements distributed around the inner surface, as claimed in Claim 5. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claim 6 depends upon Claim 5, therefore is also considered allowable.
Regarding Claim 16, the closest prior art on record, Schiff et al., (US 2013/0085457), while disclosing a support element, does not disclose or render obvious, alone or in combination with the other prior art of record, the support element formed as an inner rib on the inner surface, as claimed in Claim 16. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claim 17 depends upon Claim 16, therefore is also considered allowable.
Regarding Claim 18, the closest prior art on record, Schiff et al., (US 2013/0085457), while disclosing a plunger with a support element on the inner surface, does not disclose or render obvious, alone or in combination with the other prior art of record, a plurality of support elements distributed around the inner surface of the cavity, as claimed in Claim 18. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783